Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 16 July 2020. Claim 1-14 currently pending and have been examined.

Claim Objections
Claim 7 is objected to because of the following informalities: It is missing final punctuation. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claims 1-14 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
determine an action based upon an analysis of the prescription information; 
wherein the action is taken to electronically instruct a human or robot to fulfill the prescription, and wherein the action includes a human or robot retrieving medication from a storage area to fulfill the prescription; 
wherein the action includes, when a prescription transfer is needed, transmitting an electronic message to a second pharmacy currently holding the medical prescription of the user.
Therefore, the claim as a whole is directed to “filling prescriptions”, which is an abstract idea because it is a method of organizing human activity. “Filling prescriptions” is considered to be a method of organizing human activity because it is the activity performed by a pharmacist, fulfilling a doctor’s prescription, for a patient, which is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
a mobile electronic device operated by a user, the mobile electronic device including a sensor, the sensor configured to obtain images of prescription items, the prescription items relating to or describing a medical prescription associated the user, the medical prescription desired by the user to be serviced at a first pharmacy; 
an electronic network; 
an electronic database, the electronic database including a mathematical model; 
a control circuit, the control circuit coupled to the electronic network and the electronic database, the control circuit being configured to: 
train the mathematical model to recognize prescription information by applying training images to the model; 
subsequent to training the mathematical model, apply the images obtained from the mobile electronic device to the trained model and responsively receive prescription information, the prescription information indicating contents of the prescription, whether a prescription transfer is needed, and whether a prescription refill is needed.
These additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, claim 1 is ineligible.

Dependent claims 2 and 4-5 merely further limit the abstract idea of claim 1 discussed above and are thereby considered to be ineligible based on the same analyses.
Dependent claims 3 and 6-7 further recite additional elements that amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 3 and 6-7 are ineligible.
Claims 8-14 are parallel in nature to claims 1-7. Accordingly claims 8-14 are rejected as being directed towards ineligible subject matter based upon the same analysis above.



	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Weiss et al. (U.S. 2015/0242592), hereinafter “Weiss,” in view of Lucas et al. (U.S. 2020/0126663), hereinafter “Lucas.”
Regarding claim 1, Weiss discloses a system, comprising:
a mobile electronic device operated by a user (See Weiss [0034].), the mobile electronic device including a sensor, the sensor configured to obtain images of prescription items (See Weiss [0040] and [0048].), the prescription items relating to or describing a medical prescription associated the user, the medical prescription desired by the user to be serviced at a first pharmacy (See Weiss [0051] This paragraph describes the prescription data in the image.); an electronic network (See Weiss Fig. 1A and [0029] the digital network may be a proprietary network, a secure public Internet, a virtual private network or some other type of network.); an electronic database, the electronic database including a mathematical model (See Weiss Fig. 1A and [0029].); 
a control circuit, the control circuit coupled to the electronic network and the electronic database (See Weiss Fig. 1A and [0029].), the control circuit being configured to: 
… apply the images obtained from the mobile electronic device to the … model and responsively receive prescription information, the prescription information indicating contents of the prescription, whether a prescription transfer is needed, and whether a prescription refill is needed (See Weiss [0051] use OCR to extract prescription data. See also [0050] the prescription information includes the selected location for fulfilling the prescription. See also [0055]-[0056] the pharmacy pick-up location can be changed.); 
determine an action based upon an analysis of the prescription information (See Weiss [0055] and [0056]. See also [0058].); 
wherein the action is taken to electronically instruct a human or robot to fulfill the prescription, and wherein the action includes a human or robot retrieving medication from a storage area to fulfill the prescription (See Weiss [0056]. See also [0058] one of the order statuses is that the prescription is filled and ready for pick-up.); 
wherein the action includes, when a prescription transfer is needed, transmitting an electronic message to a second pharmacy currently holding the medical prescription of the user (See Weiss [0055] and [0056].).
 Weiss does not disclose: 
train the mathematical model to recognize prescription information by applying training images to the model; 
subsequent to training the mathematical model, apply the images to the model.
Lucas teaches:
train the mathematical model to recognize prescription information by applying training images to the model (See Lucas [0119] the system can train a neural network/OCR text recognition model on medical/clinical text. See also [0058] medical data includes medications.); 
subsequent to training the mathematical model, apply the images to the model (See Lucas [0119] the model is used after it is trained).
The system of Lucas is applicable to the disclosure of Weiss as they both share characteristics and capabilities, namely, they are directed to using computer vision to analyze text data in medical documents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weiss to include a trained model as taught by Lucas. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Weiss because language models trained over medical/clinical text will perform better in medical-based OCR text cleaning tasks than language models trained over online reviews, news articles, or other generic and freely-available sources (see Lucas [0119]).

Regarding claim 2, Weiss in view of Lucas discloses the system of claim 1 as discussed above. Weiss further discloses a system, wherein:
the images are a series of images of different items, a single image with multiple items, or a video (See Weiss [0048] image capture of a prescription of an insurance card.).

Regarding claim 3, Weiss in view of Lucas discloses the system of claim 1 as discussed above. Weiss further discloses a system, wherein:
the model is a convolutional neural network.
Lucas teaches:
the model is a convolutional neural network (See Lucas [0164] the system can use convolutional neural networks as part of the image recognition model.).
The system of Lucas is applicable to the disclosure of Weiss as they both share characteristics and capabilities, namely, they are directed to using computer vision to analyze text data in medical documents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weiss to include a trained model as taught by Lucas. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Weiss because language models trained over medical/clinical text will perform better in medical-based OCR text cleaning tasks than language models trained over online reviews, news articles, or other generic and freely-available sources (see Lucas [0119]).

Regarding claim 4, Weiss in view of Lucas discloses the system of claim 1 as discussed above. Weiss further discloses a system, wherein:
the prescription items are an insurance card, a membership card, or a prescription (See Weiss [0048] image capture of a prescription of an insurance card.).

Regarding claim 5, Weiss in view of Lucas discloses the system of claim 1 as discussed above. Weiss further discloses a system, wherein:
the electronic message includes transfer instructions to the second pharmacy to transfer the prescription (See Weiss [0055] and [0056].).

Regarding claim 6, Weiss in view of Lucas discloses the system of claim 1 as discussed above. Weiss further discloses a system, wherein:
a computer application program on the mobile electronic device presents to the user an option as to which type of items to scan (See Weiss Fig. 2 and [0044]. See also [0048] the image capture screen may also capture the front and back of a medical insurance card.).

Regarding claim 7, Weiss in view of Lucas discloses the system of claim 1 as discussed above. Weiss further discloses a system, wherein:
the mobile electronic device is a smart phone, a tablet, a cellular phone, a laptop computer, or a personal computer (See Weiss [0034].).

Regarding claim 8, Weiss in view of Lucas discloses the system of claim 1 as discussed above. Claim 8 recites a method that is substantially similar to the method performed by the system of claim 1. Therefore, claim 8 is rejected based on the same analysis as claim 1.

Regarding claim 9, Weiss in view of Lucas discloses the method of claim 8 as discussed above. Weiss further discloses a method, wherein:
the images are a series of images of different items, a single image with multiple items, or a video (See Weiss [0048] image capture of a prescription of an insurance card.).

Regarding claim 10, Weiss in view of Lucas discloses the method of claim 8 as discussed above. Weiss further discloses a method, wherein:
the model is a convolutional neural network.
Lucas teaches:
the model is a convolutional neural network (See Lucas [0164] the system can use convolutional neural networks as part of the image recognition model.).
The system of Lucas is applicable to the disclosure of Weiss as they both share characteristics and capabilities, namely, they are directed to using computer vision to analyze text data in medical documents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weiss to include a trained model as taught by Lucas. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Weiss because language models trained over medical/clinical text will perform better in medical-based OCR text cleaning tasks than language models trained over online reviews, news articles, or other generic and freely-available sources (see Lucas [0119]).

Regarding claim 11, Weiss in view of Lucas discloses the method of claim 8 as discussed above. Weiss further discloses a method, wherein:
the prescription items are an insurance card, a membership card, or a prescription (See Weiss [0048] image capture of a prescription of an insurance card.).

Regarding claim 12, Weiss in view of Lucas discloses the method of claim 8 as discussed above. Weiss further discloses a method, wherein:
the electronic message includes transfer instructions to the second pharmacy to transfer the prescription (See Weiss [0055] and [0056].).

Regarding claim 13, Weiss in view of Lucas discloses the method of claim 8 as discussed above. Weiss further discloses a method, wherein:
a computer application program on the mobile electronic device presents to the user an option as to which type of items to scan (See Weiss Fig. 2 and [0044]. See also [0048] the image capture screen may also capture the front and back of a medical insurance card.).

Regarding claim 14, Weiss in view of Lucas discloses the method of claim 8 as discussed above. Weiss further discloses a method, wherein:
the mobile electronic device is a smart phone, a tablet, a cellular phone, a laptop computer, or a personal computer (See Weiss [0034].).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tran et al. (U.S. 2014/0379371) discloses a system for ordering refill prescriptions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619